Hart, J., (on rehearing). Upon a reconsideration of the case, we are of the opinion that, taking all the circumstances together, the sentence of punishment by death is excessive, and that we have the power to reduce it to life imprisonment. This court has held that in prosecutions for homicide the finding of the jury as to the grade of the offense must stand, unless it is wholly without evidence to sustain it,- but where the punishment assessed by the jury is excessive, this court will reduce it. Whether the punishment is or is not excessive is to be determined upon a consideration of all the facts and circumstances of the particular case. Petty v. State, 76 Ark. 515, and Childs v. State, 98 Ark. 430. This brings us to a determination of the question of applying this rule to cases of rape. In this State rape is defined to be the carnal knowledge of a female forcibly and against her will. Crawford & Moses’ Digest, § 2714. The statute also provides that any person convicted of the crime of rape shall suffer the punishment of death. Crawford & Moses’ Digest, § 2719. A subsequent statute provides that the jury -shall have the right, in all cases where the punishment is now death by law, to render a verdict of life imprisonment in the State Penitentiary at hard labor. Crawford & Moses-’ Digest, § 3206. In construing this latter statute in Walker v. State, 137 Ark. 402, the court referred to the jury fixing the punishment in a capital case at life imprisonment as imposing the lesser penalty provided by the statute. This indicates that the court regarded the statute as fixing a lesser and greater punishment in capital cases just as, in cases of murder in the -second degree, the punishment is fixed at a period of not less than five nor more than twenty-one years (§ 2353), and in 'carnal abuse the punishment is fixed by statute at imprisonment for a period of not less than one year nor more than twenty-one years (§ 2720). Again, in Burns v. State, 154 Ark. 215, it was held that the finding as to the punishment in capital cases was a part of the verdict, and that the statute gave the jury, and not the trial court, the power to fix the punishment at life imprisonment. The Legislature in providing a greater and lesser punishment in capital cases evidently had in mind that, although the technical guilt of the accused might be established, there might be extenuating circumstances, such as the extreme youth, of the defendants or other matters, as in the present case. Thus it will be seen that in capital oases the jury may now fix the punishment at death or by life imprisonment' in the -State Penitentiary at hard labor. The effect of the two sections, when considered together, fixes a greater and lesser punishment for all capital cases, and therefore brings this case within the rule announced' above. This brings us to a consideration of the facts. Ruthie Goley, the prosecuting witness, was fifteen years old on the 22nd day of March, 1922, and lived with her parents in Union County, Ark., at the time of the perpetration of the crime there on June 1, 1922. According to her testimony, Ruthie Goley first met the defendant at her father’s house on May 31, 1922. He came in a oar with Shorty Miller, who came to tell Mr. Goley about his mule colt. The defendant went to the cow pen with Ruthie Goley in company with her little brother, and they stayed there about thirty minutes. The next afternoon Ruthie Goley went with her little brother to carry some eggs to a neighbor in the country, and met the defendant on the road about a half mile from her father’s house. Davis asked them to get in and ride with him. When they arrived at the neighbor’s house, Davis told her brother to get out and carry the eggs in. When her brother got out of the car, Davis started the oar down the road. Ruthie Goley asked him to stop and let her get out. He told her he would not do' it, and said that if she hollered he would blow her heart out. Davis had' a gun on him. There was a negro named Grant in the car. Davis drove down the road to a big gate which Grant-opened for him to drive in. Davis asked Grant for a room, and Ruthie Goley refused to go in with him, and grabbed hold of a post on the porch. Davis told the negro to hang a quilt on the porch post so that he could make her go into the house. He then made her go into the house, and told her to get on the bed. She refused, and Davis got hold of her and put her on the bed. He fastened her feet between the springs and the foot of the bed and put his hand' over her mouth. He told her that if she did not lie still he would shoot her head off. Davis then had sexual intercourse with Ruthie Goley. She had never had sexual intercourse with any other man. • They stayed at the negro’s house about twenty minutes, and then went to Johnson’s rooming house. She begged Davis to take her home, but he kept her in the rooming house and had sexual intercourse with her, against her will, several times. That night the defendant, the prosecuting witness, and Johnson drove up the public road a piece. The next night Davis and Johnson took her to a burning gas well in the neighborhood. Davis and Johnson kept her for more than two days, and both had sexual intercourse with her against her will. The night they went to the burning well they passed lots of people, but the prosecuting witness made no outcry. The mother of the prosecuting witness admitted that her young son came back and brought her the information that the defendant had carried his sister away in the car. When Davis was arrested, he did not have any pistol on him. Mary Jane Grant testified that she did not hang any quilt on the porch at her father’s house to enable the defendant to force the prosecuting witness to go into the house with him. She testified that Davis came into the house and asked for a room. Davis then called the girl, and she came of her own accord from the car, which was about 100 yards from the house. She voluntarily went with the defendant into the room, and they stayed there for about thirty minutes. Johnson, the proprietor of the rooming house at which the defendant kept the prosecuting witness, denied having had intercourse with her at all. The defendant was forty-two years old, and has been married three times. He admitted having sexual intercourse with Ruthie Goley, but stated that it was with her consent. He wanted to take her back home after they left the negro’s home, but she refused to-go. He then carried her to Johnson’s house and kept her there for two days and nights. The defendant also stated that he made arrangements with Ruthie Goley at the cow pen at her father’s house to meet him down the road the next afternoon. Both Ruthie Goley and her little brother denied that she did this. The testimony of Ruthie Goley warranted the jury in finding the defendant guilty of rape, and, under the rule announced above, this court can not set aside the finding of the jury as to the grade of the offense. But, taking the surrounding circumstances into consideration, we are convinced that this is not an aggravated ease of rape. After the • prosecuting witness was carried to Johnson’s rooming house she admits that she went out riding with them to a burning gas well and passed lots of people on the way, yet she made no outcry. They stopped the automobile in front of a store, and Davis was absent in the store for a half of an hour. The prosecuting witness sat in the car with Johnson and made no outcry there. Ghe also admitted that they passed people on the first day while Davis was carrying her down the road to the negro’s house, and she made no outcry. She gives as an excuse that she was afraid to cry out because the defendant had a pistol. The defendant had no pistol at the time he was arrested. Her young brother reported the fact to his mother that his sister had gone off with Davis. These circumstances all .tend to show that the prosecuting witness was not entirely the innocent victim of brute force. When her youth.is considered in connection with the mature age of the defendant, and the fact that our statute makes it unlawful to have sexual intercourse with a girl of her age, it is clear that the defendant should receive a severe punishment, but, taking all the circumstances together, we are of the opinion that a sentence of death is excessive, and, that we have the power, under the statute, to reduce the punishment to life imprisonment in the State Penitentiary at hard labor, which is accordingly done. . With that modification, fihe judgment will be affirmed.